Vt5-/S
                                ELECTRONIC RECORD




COA#      03-13-00371-CR                         OFFENSE:        DWI


           Douglas Farirayi v. The State of
STYLE:    Texas                                  COUNTY:         Travis

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    427th District Court


DATE: 06/23/15                     Publish: NO   TC CASE #:      D-l-DC-11-206200




                         IN THE COURT OF CRIMINAL APPEALS


         Douglas Farirayi v. The State of
STYLE:   Texas                                        CCA#:            %HS-IS
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       Ml
         /vlp-?/2DU~                                  SIGNED:                           PC:_

JUDGE:     JjU     Lsbuu*~—                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD